Exhibit 10.9
 
PROMISSORY NOTE


US $10,000
January 17, 2013





FOR VALUE RECEIVED, the undersigned, VIM Beverage, Inc., a Nevada corporation
("Borrower"), hereby promises to pay to the order of Aaron Suen, an individual
("Lender"), the principal sum of Ten Thousand Dollars ($10,000), in lawful money
in the United States of America, which shall be legal tender, bearing interest
and payable as provided herein.  This Note is entered into in connection with
and shall be subject to the terms and conditions of the Revolving Line of Credit
Agreement, entered into between the Borrower and the Lender on or around March
25, 2011, as amended from time to time (the “Line of Credit”).  This Note
evidences and memorializes amounts loaned to the Borrower by Lender on
December  __, 2012, which date shall be the “Effective Date” of this Note.


1.
Interest on the unpaid balance of this Note shall bear interest at the rate of
twelve percent (12%) per annum, which interest shall accrue from the Effective
Date until the Maturity Date (as defined below), unless prepaid prior to such
Maturity Date. All past-due principal and interest (which failure to pay such
amounts shall be defined herein as an "Event of Default") shall bear interest at
the rate of fifteen percent (15%) per annum until paid in full. Interest will be
computed on the basis of a 360-day year.





2.
The principal and accrued interest due on this Note shall be due and payable on
December 31, 2013 (the “Maturity Date”).



3.
This Note may be prepaid in whole or in part, at any time and from time to time,
without premium or penalty.





4.
If any amount of this Note is not paid when due under this Note, or otherwise
cured as provided in the Line of Credit (if such Line of Credit provides for the
cure of such payment), an Event of Default shall be deemed to have occurred and
each such Event of Default hereunder shall also constitute an “Acceleration
Event” under this Note.  Upon an Acceleration Event, the Lender shall have the
right to provide for the entire amount of unpaid principal and interest on this
Note to be immediately due and payable, by providing the Borrower fifteen (15)
days prior written notice of Lender’s desire to make the entire outstanding
amount of principal and interest due on this Note immediately payable, which
Note shall then be payable by the Borrower after the expiration of the fifteenth
(15th) day following the receipt of such notice by the Borrower (an “Event of
Default”).



5.
If any payment of principal or interest on this Note shall become due on a
Saturday, Sunday or any other day on which national banks are not open for
business, such payment shall be made on the next succeeding business day.





6.
This Note shall be binding upon and inure to the benefit of the Lender named
herein and Lender's respective successors and assigns. Each holder of this Note,
by accepting the same, agrees to and shall be bound by all of the provisions of
this Note. Lender may assign this Note or any of its rights, interests or
obligations to this Note without the prior written approval of Borrower.

 
 

 
 
1

--------------------------------------------------------------------------------

 
7.
No provision of this Note shall alter or impair the obligation of Borrower to
pay the principal of and interest on this Note at the times, places and rates,
and in the coin or currency, herein prescribed.



8.
Notwithstanding anything to the contrary in this Note or any other agreement
entered into in connection herewith, whether now existing or hereafter arising
and whether written or oral, it is agreed that the aggregate of all interest and
any other charges constituting interest, or adjudicated as constituting
interest, and contracted for, chargeable or receivable under this Note or
otherwise in connection with this loan transaction, shall under no circumstances
exceed the Maximum Rate.



9.
If an Event of Default (as defined herein and/or below) occurs (unless all
Events of Default have been cured or waived by Lender), an Acceleration Event
shall be deemed to have occurred and Lender may, by notice to Borrower, declare
the principal amount then outstanding of, and the accrued interest and all other
amounts payable on this Note to be immediately due and payable as provided
above.  The then-outstanding principal balance of this Note, together with any
interest accrued thereon shall become immediately due and payable if any of the
following events ("Events of Default"), and/or any other Events of Default
defined elsewhere in this Note shall occur:

 
 
(a)
Borrower shall fail to pay, when and as due, the principal or interest payable
hereunder on the due date of such payment, or the Borrower shall fail to pay any
amounts due on any other notes entered into in connection with the Line of
Credit; or

 
 
(b)
If there shall exist final judgments against Borrower aggregating in excess of
One Hundred Thousand Dollars ($100,000) and if any one of such judgments shall
have been outstanding for any period of forty-five (45) days or more from the
date of its entry and shall not have been discharged in full or stayed pending
appeal; or

 
 
(c)
Borrower shall have breached in any material respect any covenant in this Note
(other than the requirement that payments be made on the due date of such
payments, which shall have no cure rights), and, with respect to breaches
capable of being cured, such breach shall not have been cured within five (5)
days following the occurrence of such breach; or

 
 
 (d)
Borrower shall: (i) become insolvent or take any action which constitutes its
admission of inability to pay its debts as they mature; (ii) make an assignment
for the benefit of creditors, file a petition in bankruptcy, petition or apply
to any tribunal for the appointment of a custodian, receiver or a trustee for it
or a substantial portion of its assets; (iii) commence any proceeding under any
bankruptcy, reorganization, arrangement, readjustment of debt, dissolution or
liquidation or statute of any jurisdiction, whether now or hereafter in effect;
(iv) have filed against it any such petition or application in which an order
for relief is entered or which remains undismissed for a period of ninety (90)
days or more; (v) indicate its consent to, approval of or acquiescence in any
such petition, application, proceeding or order for relief or the appointment of
a custodian, receiver or trustee for it or a substantial portion of its assets;
or (vi) suffer any such custodianship, receivership or trusteeship to continue
undischarged for a period of ninety (90) days or more; or

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(e)
Borrower shall take any action authorizing, or in furtherance of, any of the
foregoing; or

 
 
(f)
An Event of Default shall have occurred under the Line of Credit or any other
note entered into in connection with the Line of Credit.



10.
In case any one or more Events of Default shall occur and be continuing, Lender
may proceed to protect and enforce its rights by an action at law, suit in
equity or other appropriate proceeding, whether for the specific performance of
any agreement contained herein or for an injunction against a violation of any
of the terms hereof, or in aid of the exercise of any power granted hereby or
thereby or by law or otherwise.  In case of a default in the payment of any
principal of or premium, if any, or interest on this Note, Borrower will pay to
Lender such further amount as shall be sufficient to cover the reasonable cost
and expenses of collection, including, without limitation, reasonable attorneys’
fees, expenses and disbursements.  No course of dealing and no delay on the part
of Lender in exercising any right, power or remedy shall operate as a waiver
thereof or otherwise prejudice Lender’s rights, powers or remedies.  No right,
power or remedy conferred by this Note upon Lender shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise.



11.
In the event the maturity of this Note is accelerated by reason of an Event of
Default or Acceleration Event under this Note, any other agreement entered into
in connection herewith or therewith, or by voluntary prepayment by Borrower or
otherwise, then earned interest may never include more than the Maximum Rate
allowable by law, computed from the dates of each advance of the loan proceeds
outstanding until payment. If from any circumstance any holder of this Note
shall ever receive interest or any other charges constituting interest, or
adjudicated as constituting interest, the amount, if any, which would exceed the
Maximum Rate shall be applied to the reduction of the principal amount owing on
this Note, and not to the payment of interest; or if such excessive interest
exceeds the unpaid balance of principal hereof, the amount of such excessive
interest that exceeds the unpaid balance of principal hereof shall be refunded
to Borrower. In determining whether or not the interest paid or payable exceeds
the Maximum Rate, to the extent permitted by applicable law (i) any nonprincipal
payment shall be characterized as an expense, fee or premium rather than as
interest; and (ii) all interest at any time contracted for, charged, received or
preserved in connection herewith shall be amortized, prorated, allocated and
spread in equal parts during the period of the full stated term of this Note.
The term "Maximum Rate" shall mean the maximum rate of interest allowed by
applicable federal or state law.

 
 
 
 
 
 
 


 
3

--------------------------------------------------------------------------------

 
12.
This Note is hereby expressly limited so that in no event whatsoever, whether by
reason of deferment or advancement of loan proceeds, acceleration of maturity of
the loan evidenced hereby, or otherwise, shall the amount paid or agreed to be
paid to Lender hereunder for the loan, use, forbearance or detention of money
exceed the maximum interest rate permitted by the laws of the State of
Nevada.  If at any time the performance of any provision involves a payment
exceeding the limit of the price that may be validly charged for the loan, use,
forbearance or detention of money under applicable law, then automatically and
retroactively, ipso facto, the obligation to be performed shall be reduced to
such limit, it being the specific intent of Borrower and Lender that all
payments under this Note are to be credited first to interest as permitted by
law, but not in excess of (i) the agreed rate of interest hereunder, or (ii)
that permitted by law, whichever is the lesser, and the balance toward the
reduction of principal.



13.
Except as provided herein, Borrower and any sureties, guarantors and endorsers
of this Note jointly and severally waive demand, presentment, notice of
nonpayment or dishonor, notice of intent to accelerate, notice of acceleration,
diligence in collecting, grace, notice and protest, and consent to all
extensions without notice for any period or periods of time and partial
payments, before or after maturity, without prejudice to the holder. The holder
shall similarly have the right to deal in anyway, at anytime, with one or more
of the foregoing parties without notice to any other party, and to grant any
such party any extensions of time for payment of any of said indebtedness, or to
grant any other indulgences or forbearance whatsoever, without notice to any
other party and without in any way affecting the personal liability of any party
hereunder. If any efforts are made to collect or enforce this Note or any
installment due hereunder, the undersigned agrees to pay all collection costs
and fees, including reasonable attorney's fees.

 
14.
This Note is a legally binding obligation of the Borrower, enforceable against
the Borrower in accordance with the terms hereof, except to the extent that (i)
such enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights, and (ii) the availability of the remedy of specific
performance or in injunctive or other equitable relief is subject to the
discretion of the court before which any proceeding therefore may be brought.



15.
This Note may be executed in several counterparts, each of which is an
original.  It shall not be necessary in making proof of this Note or any
counterpart hereof to produce or account for any of the other counterparts.  A
copy of this Note signed by one Party and faxed or scanned and emailed to
another Party (as a PDF or similar image file) shall be deemed to have been
executed and delivered by the signing Party as though an original.  A photocopy
or PDF of this Note shall be effective as an original for all purposes.



16.
This Note shall be governed by and construed exclusively in accordance with the
laws of the State of Nevada without regard to the conflicts of laws principles
thereof. The parties hereto hereby agree that any suit or proceeding arising
directly and/or indirectly pursuant to or under this instrument or the
consummation of the transactions contemplated hereby, shall be brought solely in
a federal or state court located in Clark, County, Nevada. By its execution
hereof, the parties hereby covenant and irrevocably submit to the in personam
jurisdiction of the federal and state courts located in the City, County and
State of Clark, County, Nevada and agrees that any process in any such action
may be served upon any of them personally, or by certified mail or registered
mail upon them or their agent, return receipt requested, with the same full
force and effect as if personally served upon them in Clark County, Nevada. The
parties hereto waive any claim that any such jurisdiction is not a convenient
forum for any such suit or proceeding and any defense or lack of in personam
jurisdiction with respect thereto. In the event of any such action or
proceeding, the party prevailing therein shall be entitled to payment from the
other party hereto of its reasonable and documented counsel fees and
disbursements in an amount judicially determined.

 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
17.
This Note shall be binding upon the parties hereto and their respective heirs,
legal representatives, successors and permitted assigns.



18.
In the event any one or more of the provisions contained in this Note shall for
any reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof, and this Note shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.



19.
No modification, amendment, addition to, or termination of this Note, nor waiver
of any of its provisions, shall be valid or enforceable unless in writing and
signed by all the parties hereto.



20.
The Note constitutes the entire agreement of the parties regarding the matters
contemplated herein, or related thereto, and supersedes all prior and
contemporaneous agreements, and understandings of the parties in connection
therewith.

















[Remainder of page left intentionally blank.  Signature page follows.]
 
 
 
 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Borrower has duly executed this Promissory Note as of the
day and year first above written, with an Effective Date as provided above.



 
 “Borrower”
         
VIM Beverage, Inc.
          /s/ Candice Suen  
Candice Suen
 
Vice President of Operations

 
 
“Lender”


/s/ Aaron Suen              
Aaron Suen


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
6

--------------------------------------------------------------------------------

 

